Citation Nr: 1430274	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, including as secondary to service-connected residuals of shell fragment wound to the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for arthritis, to include as secondary to service-connected residuals of shell fragment wound to the left thigh.  He perfected a timely appeal to that decision.  

On December 10, 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

In May 2012, the Board remanded the claim of service connection for arthritis to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2012.  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated June 19, 2014, has been associated with his paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2002).  Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the current appeal, the Veteran seeks service connection for arthritis as secondary to his service-connected residuals of shell fragment wound to the left thigh.  The Veteran maintains that he has experienced chronic pain and arthritis in his knees, hips and back, and that these problems are related to the shell fragment wound to the left thigh he sustained in service.  

With respect to the Veteran's claim for entitlement to service connection for arthritis, including the knees, hips and low back, to include as secondary to service-connected shell fragment wound to the left thigh, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for arthritis in multiple joints, including the knees, hips and back.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The records clearly show that the Veteran is service-connected for residuals of shell fragment wound, left thigh, evaluated as noncompensably disabling.  

Post service VA medical records dated from November 2004 to December 2007 show that the Veteran has received ongoing clinical attention and treatment, including therapy, for chronic pain of bilateral hips, knees, shoulders and lower back.  He has been diagnosed with polyarthralgia and rheumatoid arthritis.  The Veteran was seen at a rheumatology clinic in September 2007, at which time it was noted that he had diffuse arthralgias and myalgias, with no improvement on medication.  The Veteran reported chronic pain in his hands, shoulders, knees and low back.  The impression was that the Veteran had inflammatory arthritis vs. spondyloarthritis.  

The Veteran was afforded a VA examination in September 2009 in connection with his service connection claim.  Following a review of the Veteran's medical records and clinical evaluation of the Veteran, the VA examiner reported a diagnosis of degenerative joint disease of the hips, degenerative joint disease of the knees, and degenerative joint disease of the lumbar spine.  The examiner opined that the claimed bilateral hip and knee conditions and the back condition were less likely as not caused by or a result of service-connected residuals of shell fragment wound to the left thigh.  

Upon review of the VA examination report, the Board finds the September 2009 VA medical opinion to be inadequate.  Significantly, even if the examiner's opinion could be read as opining against a causal connection between the Veteran's service-connected residuals of shell fragment wound to the left thigh and his multiple joint arthritis, the examiner clearly did not address whether the Veteran's service-connected left thigh disorder had made chronically worse his diagnosed degenerative joint disease (DJD) of the knees, hips and lumbar spine.  Indeed, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).  As such, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  The AOJ should contact the VA examiner who examined the Veteran in September 2009 and obtain from him an addendum to his examination report that includes an opinion as to whether the Veteran's arthritis of the bilateral hips, knees and lumbar spine is at least as likely as not (i.e., probability of 50 percent), proximately due to, OR alternatively, aggravated (chronically worsened) by the Veteran's service-connected shell fragment wound, left thigh.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The VA examiner must also review these Virtual VA records prior to providing the requested opinion.)  The examiner should also provide an extended rationale for his opinion regarding the etiology of the Veteran's degenerative joint disease of the knees, hips and lumbar spine.  In doing so, the examiner should consider the records associated with the Veteran's claims folder and Virtual VA file since his September 2009 opinion.

Regardless of whether the examiner's opinion is favorable or negative as to any question, the examiner must provide support for his opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  Medical reasons to accept or reject the Veteran's assertion that arthritis symptoms have existed for a long time and that his arthritis is attributable to, or aggravated by, his shell fragment wound to the left thigh should be set forth.  

(If the September 2009 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  



